MEMORANDUM **
Damian Martinez-Reyes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA acted within its discretion in denying Martinez-Reyes’ motion as untimely because it was filed over four months after the BIA entered its final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motions to reopen must be filed within 90 days of the entry of a final administrative removal order).
In light of this holding, we do not reach Martinez-Reyes’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.